     Case 2:99-cv-00627-WBS-DB Document 377 Filed 10/26/20 Page 1 of 1


1

2

3

4

5

6

7

8                            IN THE UNITED STATES DISTRICT COURT

9                           FOR THE EASTERN DISTRICT OF CALIFORNIA
10
     PEDRO ARIAS,                             )       No. 2:99-cv- 0627 WBS DB
11                                            )
            Petitioner,                       )       CAPITAL CASE
12                                            )
             v.                               )
13                                            )       ORDER
     WARDEN,                                  )
14                                            )
             San Quentin State Prison,        )
15                                            )
            Respondent.                       )
16

17           The Court has read and considered the Motion to Dismiss Petition as Moot filed

18   by counsel for Petitioner PEDRO ARIAS.

19           FOR GOOD CAUSE SHOWN, the motion to dismiss (ECF No. 376) is granted.

20   Based upon the death of Mr. Arias, IT IS HEREBY ORDERED that the petition in this

21   action is dismissed as moot.

22   Dated: October 26, 2020

23

24

25

26   DLB:9/arias final or

27

28


                                                  1
